— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Baker, J.), rendered April 23, 1984, convicting him of burglary in the second degree and petit larceny, upon a jury verdict, and imposing sentence.
*723Judgment affirmed.
Although the trial court’s charge regarding circumstantial evidence did not include the phrase "to a moral certainty”, the jury was sufficiently instructed as to the People’s burden of proof regarding circumstantial evidence (see, People v Sanchez, 61 NY2d 1022, 1024). The omission of the words "reasonable doubt” in that same portion of the charge also does not require reversal. The charge must be read as a whole (see, People v Woods, 41 NY2d 279, 283), and in so doing, we note the trial court’s multiple references to the People’s burden of proving the defendant’s guilt beyond a reasonable doubt.
Defense counsel provided meaningful representation (see, People v Baldi, 54 NY2d 137); his cross-examination of the People’s fingerprint expert was effective, but apparently unpersuasive, and his summation emphasized the possibility of misidentification of fingerprint evidence.
Finally, we decline to substitute our discretion for that of the sentencing court (see, People v Suitte, 90 AD2d 80). Mangano, J. P., Thompson, Brown and Fiber, JJ., concur.